Citation Nr: 0606626	
Decision Date: 03/08/06    Archive Date: 03/23/06

DOCKET NO.  04-21 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to VA compensation for a right shoulder 
strain under 38 U.S.C.A. § 1151.  

2.  Entitlement to VA compensation for a low back condition 
under 38 U.S.C.A. § 1151.  


WITNESSES AT HEARING ON APPEAL

Veteran and friend


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1968 to July 
1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona.  

In September 2003, the RO denied the claims of entitlement to 
compensation for a right shoulder strain and a low back 
condition under 38 U.S.C.A. § 1151.  

In August 2005, the veteran presented personal testimony at a 
Travel Board hearing before the undesigned Acting Veterans 
Law Judge.  A transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), is applicable to this 
appeal.  

The veteran maintains that he injured the right shoulder and 
the low back during his participation in an Incentive Therapy 
Program at a VA facility in New York.  

The Board initially notes that in July 2003, the veteran was 
provided with correspondence pertaining to the requirements 
of VCAA and VA's duty to assist.  While the correspondence 
addressed the general requirements of VA's duty to assist the 
veteran, the requirements necessary to establish compensation 
under 38 U.S.C.A. § 1151 were not addressed.  The RO should 
provide the veteran with correspondence that address the 
notice and duty to assist requirements of the VCAA, as it 
specifically pertains to compensation for the right shoulder 
and low back under 38 U.S.C.A. § 1151.  

The Board also notes that a review of the VA medical 
treatment records and the Travel Board hearing transcript 
reveal that the veteran filed a claim with the Social 
Security Administration (SSA) for disability benefits.  VA 
must obtain SSA disability records when put on notice that 
the veteran is receiving SSA benefits.  See Clarkson v. 
Brown, 4 Vet. App. 565 (1993).  A review of the claims file 
shows that the SSA records have not been requested; 
therefore, the RO should request any determination rendered 
by the SSA, as well as any associated medical records.  

A May 27, 2003 general treatment note, from the VA Medical 
Center (VAMC) in Bath, New York, states that the veteran 
complained of increased pain in the area of the right arm.  
The note provided that the veteran was seen approximately two 
weeks prior to the May 27, 2003 visit with similar 
complaints.  He also complained of low back pain.  The 
assessment was right shoulder pain with radicular symptoms of 
the right arm, possible cervical strain, and lumbosacral 
strain with sciatic symptoms on the right.  

The Board notes that while the May 27, 2003 VA general note 
suggest that the veteran was seen at the facility for 
complaints of pain, prior to the 27th, a review of the claims 
file reveals that the VA treatment records that are 
associated with claims file, with dates prior to the May 27, 
2003 note, do not show that the veteran complained of pain in 
the right shoulder or low back.  Therefore, since the May 
2003 VA medical note suggest that there are outstanding VA 
treatment records that pertain to the issues on appeal, the 
RO should request any outstanding VA medical records and 
associate the records with the claims file.  

On VA examination, dated in August 2003, the examiner 
documented that the claims file was reviewed, but that the 
file did not include any information or medical history 
regarding the onset of the veteran's symptoms, except that 
the symptoms began in May 2003.  The impression was lumbar 
spine spondylosis.  The examiner explained that the symptoms 
began while the veteran was working.  However, it was noted 
that the symptoms were likely to subside after rest and 
physical therapy.  It was further noted that the veteran's 
diagnosis of spondylosis was related to past activities, and 
not to the work that he was engaged in at the VAMC in Bath.  

The medical evidence of record reveals that the veteran has a 
right shoulder disability and a disability of the back.  
According to the May 2003 VA X-ray study and the August 2003 
VA examination report, the veteran was diagnosed with 
spondylosis of the lumbar spine and the cervical spine.  It 
is not entirely clear as to whether the onset of the 
disabilities occurred prior to the veteran entering the 
Incentive Therapy Program or the Chemical and Dependency 
Rehabilitation Program.  Therefore, a medical opinion is 
necessary to clarify when the onset of the disabilities 
occurred and whether the veteran sustained an additional 
disability of the back.  

With regard to the right shoulder, the examiner's impression 
noted that there was X-ray evidence of degenerative joint 
disease of the right shoulder.  The examiner explained that 
the symptoms associated with the right shoulder resulted from 
a cervical spine disability.  The examiner concluded by 
stating that spondylosis was not caused by the veteran's 
participation in the Incentive Therapy Program at the VAMC in 
Bath.  

The VA examiner's opinion does not specifically state whether 
the veteran sustained an additional disability of spondylosis 
of the lumbar spine.  Similarly, while the examiner appeared 
to relate the symptoms of the right shoulder to spondylosis 
of the cervical spine, the examiner did not address whether 
the veteran sustained additional disability to the right 
shoulder.  

A review of the claims file does not provide any definitive 
date, or narrow time-frame in which the veteran sustained an 
injury to the right shoulder or the low back, nor is it 
entirely clear as to whether the veteran had a right shoulder 
or back disability prior to May 2003.  It appears that the 
notation regarding the onset of a right shoulder or low back 
disability is based on the history provided by the veteran.  
Because it is unclear as to whether the veteran had a right 
shoulder and/or low back disability prior to entering the 
training and rehabilitation services program, and/or CWT 
program, the RO should contact the veteran and request the 
names and addresses of any medical care providers, VA or non-
VA, that treated him for a right shoulder and/or back 
disability prior to entering the rehabilitation program.  

The VA medical treatment records and the hearing transcript 
indicate that the veteran participated in a program termed, 
Incentive Therapy Program; the records indicate that he 
participated in a Chemical Dependency Rehabilitation Program, 
and it is also noted that he participated in a Compensated 
Work Therapy (CWT) Program.  

It must be determined whether the veteran was in the above 
programs and whether any program/training he was in was an 
approved rehabilitation programs under Chapter 31 or 
38 U.S.C.A. § 1718 (West 2002).  The Board observes that 
records from these particular programs are not in the claims 
file.  Therefore, steps must be taken to obtain the training, 
rehabilitation records and CWT records from the appropriate 
sources.  

After the above-mentioned training and rehabilitation program 
records, and/or CWT program records have been obtained, as 
well as any outstanding medical treatment records, schedule 
the veteran for VA examination to determine whether the 
veteran sustained an additional disability of the right 
shoulder and/or the low back during a VA program, by 
reviewing the medical records that show the veteran's 
condition of the right shoulder and low back immediately 
before and during the VA training and rehabilitation 
services, or CWT program, to the condition after the 
training, rehabilitation services, and/or CWT program.  

If the examiner makes a medical determination that the 
veteran sustained an additional disability of the right 
shoulder and/or the low back during his participation in a VA 
program, the examiner should state whether the additional 
disability was caused by the veteran's VA training and 
rehabilitation services, and/or CWT program.  

The Board notes that in order to establish that the provision 
of training and rehabilitation services, or a CWT program, 
proximately caused the veteran's additional disability, it 
must be shown that the veteran's participation in an 
essential activity or function of the training, services, or 
CWT program provided or authorized by VA proximately caused 
the disability.  Thus, it is essential that the all of the 
veteran's outstanding VA training and rehabilitation, and CWT 
program records.  

Accordingly, this claim is REMANDED to the RO, via the 
Appeals Management Center (AMC), for the following actions:

1.  Provide the veteran with 
correspondence that specifically address 
the information and evidence necessary to 
establish entitlement to compensation 
under 38 U.S.C.A. § 1151 (West 2002).  
The correspondence should satisfy the 4 
elements found in 38 C.F.R. § 3.159.

2.  The RO should contact the Social 
Security Administration (SSA) to obtain 
any decision based on the veteran's claim 
for SSA disability benefits, as well as 
the medical reports that were used to 
render the decision.  

3.  Determine whether the veteran 
participated in any VA approved 
rehabilitation programs under Chapter 31 
or 38 U.S.C.A. § 1718 (West 2002); 
38 C.F.R. § 3.361 (2005).  If yes, all 
records pertaining to such participation, 
to include participation in an Incentive 
Therapy Program; Chemical Dependency 
Rehabilitation Program, and Compensated 
Work Therapy (CWT) Program, should be 
associated with the veteran's claims 
file.  

4.  The RO should also contact the 
veteran and request the names and 
addresses of all medical care providers, 
VA and non-VA, that treated him for 
symptomatology associated with the right 
shoulder and the low back, to include 
treatment records with dates prior to the 
veteran's entry into the VA approved 
training and rehabilitation program, 
and/or CWT program.  

In particular, the RO should contact the 
VAMC in Bath, New York, and obtain any 
outstanding treatment records, with dates 
prior to May 27, 2003, that pertain to 
the right arm/shoulder and back.  

After securing the necessary release(s), 
obtain copies of those records, which are 
not already associated with the claims 
file, and have them associated with the 
claims file.  All attempts to procure 
records should be documented in the file.  
If records identified by the veteran 
cannot be obtained, a notation to that 
effect should be inserted in the file.  
The veteran should be notified of 
unsuccessful efforts in this regard, so 
that he is provided the opportunity to 
obtain and submit those records for VA 
review.  

5.  After associating all relevant 
records received, the RO should arrange 
for the veteran to undergo VA examination 
by a physician for the right shoulder and 
the low back.  The physician is requested 
to render a definitive diagnosis of any 
disability of the right shoulder and the 
low back.  The veteran's claims file must 
be made available for review by the 
examining physician.  All appropriate 
tests and studies are to be performed, 
and if appropriate, X-rays should be 
taken.  All medical findings are to be 
reported in detail.  

After a review of the claims file, the 
physician should state whether the 
veteran sustained an additional 
disability of the right shoulder or low 
back during VA training and 
rehabilitation services, or a CWT 
program.  

In this regard, the examiner must comment 
on the veteran's condition of the right 
shoulder and low back immediately before 
the VA training and rehabilitation 
services, or a CWT program, and compare 
those findings, if any, to the condition 
of the right shoulder and low back after 
the VA training and rehabilitation 
services, or CWT program.  If the 
physician is unable to determine whether 
the veteran incurred an additional 
disability, the physician should indicate 
this in the examination report.  A 
complete rationale for any opinion 
rendered should be included in the 
physician's report.  

6.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims file.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have an adverse effect on 
the claim.  

7.  Review the claims file and ensure 
that there has been full compliance with 
all notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) and 38 C.F.R. § 
3.159 (2005), and that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

8.  Readjudicate this claim under 
38 C.F.R. § 3.361, to particular include 
application of 38 C.F.R. § 3.361 (d)(3).  
If the benefits sought on appeal remain 
denied, the veteran should be provided 
with a Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue on appeal.  The appropriate period 
of time should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. Osborne
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

